Citation Nr: 0021467	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-07 065	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left knee condition, 
secondary to traumatic synovitis of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating action of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was most recently certified to the Board by the Buffalo, New 
York RO.  


FINDING OF FACT

The claim of entitlement to service connection for a left 
knee condition, secondary to traumatic synovitis of the right 
knee, is not supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee condition, secondary to traumatic synovitis of the right 
knee, is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A careful review of the service medical records reveals no 
findings or complaints pertaining to the left knee.  

The report of a February 1970 VA examination noted a history 
of injury to the right knee.  Physical examination revealed 
normal range of motion of the left knee; however, the only 
reported diagnosis pertained to the right knee.  The report 
of a February 1975 VA examination included findings 
pertaining to the right knee, but was silent as to left knee 
complaints.  

In March 1980, the veteran sustained a fracture of the left 
tibia and fibula.  He underwent a closed reduction.

The veteran presented to an August 1980 VA examination with 
complaints of right knee pain, increasing since the March 
1980 fracture.  Physical examination of the left knee 
revealed complete range of motion and the ligaments were 
considered stable, without laxity.  The veteran walked with a 
limp bilaterally.  Diagnoses were entered with regard to the 
right knee and left ankle only.  

In a statement received in September 1997, the veteran noted 
that he had recently undergone left knee arthroplasty which 
he felt was the result of favoring his service-connected 
right knee.  

VA treatment records associated with the claims folder 
include September and October 1997 chart extracts which noted 
that the veteran was status-post left total knee replacement 
for osteoarthritis.  His current complaints included pain in 
the right knee and hip. 

Private medical records include October 1997 chart entries 
pertaining to right hip pain and the relationship between 
those current complaints and the veteran's right knee 
disability.  

The report of a February 1998 VA examination was limited to 
complaints pertaining to the right knee.  

In a June 1998 statement, the veteran's private physician 
noted that in July 1997, the veteran had undergone a left 
total knee arthroplasty for severe degenerative arthritis. 

The veteran presented to a June 1999 VA examination with 
complaints of right knee and hip pain.  The veteran reported 
that he had undergone left knee surgery in 1997.  He stated 
that he continued to complain of pain in his lower extremity, 
particularly his right knee.  The veteran voiced further 
complaints regarding his right knee and reported on those 
conditions which tended to aggravate the pain.  Physical 
examination and diagnoses were limited to the right hip and 
knee. 

In numerous statements, the veteran reiterated his claim that 
his current left knee complaints are related to his service-
connected right knee disability.  

II.  Analysis

Under 38 C.F.R. § 3.310(a) (1999), secondary service 
connection shall be awarded when a disability, "is 
proximately due to or the result of a service-connected 
disease or injury ..."  Additional disability resulting from 
the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

A claim for secondary service connection, like all claims, 
must be well grounded.  Buckley v. West, 12 Vet. App. 76, 84 
(1998).  Thus, the threshold question to be answered in the 
veteran's appeal is whether he has presented evidence of a 
well-grounded claim.  If not, his application for service 
connection must fail, and there is no further duty to assist 
him in the development of his claim.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The veteran does not claim that his current left knee 
condition was incurred in service.  Rather, he claims that 
his left knee disability was caused by his service-connected 
traumatic synovitis of the right knee.  Thus, there must be 
competent evidence that the disability claimed is proximately 
due to or the result of his service-connected disease.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran contends that his current left knee disorder is 
related to the service-connected right knee disability.  In 
this regard, such lay assertions are beyond the veteran's 
expertise (See King), and the Board must look to other 
evidence of record to determine whether he has presented a 
well-grounded claim of service connection.

Although the post-service medical evidence includes diagnoses 
of a left knee disability, including total left knee 
arthroplasty, there is no competent medical evidence relating 
the left knee disorder to the service-connected right knee 
disability or otherwise to service.  The only comments 
relating the current left knee disorder to the service-
connected right knee disability are those offered by the 
veteran.  As a lay person, untrained in the field of 
medicine, the veteran is not competent to offer his opinion 
as to the questions of medical diagnosis and causation 
presented in this case.  Espiritu. 

In the present case, there is no medical or other competent 
evidence of a causal connection between the veteran's 
service-connected right knee disability and his current left 
knee complaints.  Furthermore, there is no competent evidence 
that the left knee disorder is aggravated by the service-
connected right knee disability.  The veteran has attempted 
to satisfy the first two requirements of Caluza by submitting 
a current diagnosis of a left knee disability (i.e., status-
post total arthroplasty), and by demonstrating the in-service 
occurrence of a right knee disability.  As for the third 
requirement of Caluza, however, there is no competent medical 
evidence.  Absent competent medical evidence linking his left 
knee disorder to his service-connected traumatic synovitis of 
the right knee, the Board must conclude that the claim is not 
well grounded.  Therefore, the benefit sought on appeal must 
be denied.

The Board has considered the "benefit of the doubt" 
doctrine:  however, as the veteran's claim does not meet the 
threshold of being well grounded, a weighing of the merits of 
the claim is not warranted and the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

As a well-grounded claim has not been presented, service 
connection for a left knee condition, secondary to traumatic 
synovitis of the right knee, is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

